Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's representative e-mailed agenda containing proposed claim 15 to examiner.  See INTERVIEW SUMMARY ATTACHMENT #1.
	Examiner noted that proposed claim 15 is a non-compliant amendment because changes were made without proper underlining and strikethrough.  Proposed claim 15 appears to ignore the amendment filed 4-19-21 and entered per RCE filed 5-18-21.
	Examiner commented that proposed claim 15 (a broadened claim) contains a 112b issue.  As to claim 15 lines 9-10, examiner commented that a cooperative interlocking means comprises a first part and a second part for engagement with each other.  In proposed claim 15, the element comprises the first part, but it is unclear of the member, the tire or something else comprises the second part.
	Examiner commented that applicant's arguments regarding proposed claim 15 (a broadened claim) are not persuasive because (1) the claimed cooperative interlocking means read on vacuum sealing annular lug 13 and chamber 20 of Cushman (US 3,107,713) and (2) lug 13, chamber 20 are provided only along elongated sides of the tread (the element) and the carcass (the member).  Examiner noted that claim 15 fails to exclude annular grooves 18 and annular ribs 19 of the tread and rib lugs 11 and grooves 12 of the carcass. 

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749